DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Allowable Subject Matter
Claim 9 is objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
The following is a statement of reasons for the indication of allowable subject matter: the aforementioned claims set forth a series of physical structures/configurations that are well beyond that which is disclosed within the Thurailingam reference, which is the prior art closest to Applicants’  claimed invention, and there would be no obvious reason to modify Thurailingam to satisfy each of Applicants’ pertinent limitations (specifically with regard to the claimed presence of multiple apertures and placement thereof), as such modifications would be likely to render the Thurailingam assembly incapable of continuing to operate/behave in the particular manner set forth within the reference itself (given the particularly sensitive nature of such optical assemblies), which would be strongly indicative of an application of improper hindsight reasoning.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-18 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
The claims 1, 7 and 14-15 recitations of “[a] security device for a security document comprising at least two interlaced laser engraved images” are unclear, as it is unknown whether the claimed security device or the claimed security document should comprise the at least two interlaced laser engraved images.  Accordingly, please review/revise/clarify.
The claim 4 recitation of “claim 1 or further” is unclear.  Exactly what structure/configuration is sought?  Please review/revise/clarify.
Claims 2-3, 5-6, 8-13 and 16-18 are rejected as depending from rejected independent claims 1, 7 and 14-15
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1-2, 4, 7 and 10-18 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by CA 3016788 to Thurailingam et al. (“Thurailingam”), later published as U.S. Patent Application Publication No. 2021/0331505.  Note that all references herein shall pertain to the United States publication.
	Regarding claim 1, Thurailingam anticipates a security device (e.g. security device reading “MAR 86”, shown in figs. 3-4 and 8, as discussed at para. 27-28 and 34) for a security document (e.g. identification document shown in figs. 1-2 and discussed at para. 25-26) comprising at least two (para. 35 and fig. 9) interlaced (para. 8) laser engraved (para. 8) images (e.g. images b1, b2 and b3, as shown in fig. 9 and discussed at para. 35) forming an angle dependent parallax effect (written abstract and para. 8 and 40) wherein first and second images (e.g. any two of b1-b3, selected as desired) are laser engraved (para. 35) at a surface (e.g. face side, as shown in fig. 8) of a substrate (e.g. security document card construction shown in fig. 8 and discussed at para. 18 and 34) of the security document (aforementioned identification document), and the security device (aforementioned security device reading “MAR 86”) comprises a colour image (per para. 43, the aforementioned laser engraved images may be produced in green, blue and red tones) on or within (fig. 8) at least one non-laser-engravable layer (e.g. 300um NLE layer shown in fig. 8) situated between (fig. 8) laser engravable layers (e.g. immediately overlying and underlying 100um LE layers shown in fig. 8).
	Regarding claim 2, Thurailingam anticipates a security device as claimed in claim 1, wherein the colour image (aforementioned laser engraved images produced in green, blue and red tones) is in registration with (formed by, so naturally in registration with) the laser engraved images (b1, b2 and b3).
	Regarding claim 4, Thurailingam anticipates a security device as claimed in claim 1 or further, comprising at least two non-laser engravable layers (e.g. 300um NLE layer and 125um White layer, as shown in fig. 8), wherein the colour image (aforementioned laser engraved images produced in green, blue and red tones) is situated between (fig. 8) the at least two non-laser engravable layers (aforementioned 300um NLE layer and 125um White layer).
	Regarding claim 7, Thurailingam anticipates a security device (e.g. security device reading “MAR 86”, shown in figs. 3-4 and 8, as discussed at para. 27-28 and 34) for a security document (e.g. identification document shown in figs. 1-2 and discussed at para. 25-26) comprising at least two (para. 35 and fig. 9) interlaced (para. 8) laser engraved (para. 8) images (e.g. images b1, b2 and b3, as shown in fig. 9 and discussed at para. 35) forming an angle dependent parallax effect (written abstract and para. 8 and 40) wherein first and second images (e.g. any two of b1-b3, selected as desired) are laser engraved (para. 35) at a surface (e.g. face side, as shown in fig. 8) of a substrate (e.g. security document card construction shown in fig. 8 and discussed at para. 18 and 34) of the security document (aforementioned identification document), and the security device (aforementioned security device reading “MAR 86”) comprises a diffraction grating (e.g. 300um NLE layer shown in fig. 8; note that a similar layer discussed at para. 29 is described as being capable of yielding a Moiré effect; also note that Moiré effect can be diffractive) between (fig. 8) laser engravable layers (e.g. immediately overlying and underlying 100um LE layers shown in fig. 8).
	Regarding claim 10, Thurailingam anticipates a security device as claimed in claim 7, wherein the diffraction grating (aforementioned 300um NLE layer) is situated closer to (fig. 8) a first side (e.g. face side, as shown in fig. 8) of the substrate (aforementioned security document card construction shown in fig. 8) than to a second side (e.g. back side, as shown in fig. 8) of the substrate (aforementioned security document card construction shown in fig. 8).
	Regarding claim 11, Thurailingam anticipates a security device as claimed in claim 7, wherein the at least one aperture (e.g. Transparent Region shown in fig. 8) is an optically transparent portion (note the name “Transparent Region”) of the substrate (aforementioned security document card construction shown in fig. 8).
	Regarding claim 12, Thurailingam anticipates a security device as claimed in claim 7, wherein the at least one aperture (e.g. Transparent Region shown in fig. 8) is a hole or gap (fig. 8) in an outer layer (note that 125um White layer extends to outer edges of the assembly, as shown in fig. 8) of the substrate (aforementioned security document card construction shown in fig. 8).
	Regarding claim 13, Thurailingam anticipates a security device as claimed in claim 7, wherein the diffraction grating (aforementioned 300um NLE layer) is situated in (fig. 8) a transparent window portion (e.g. Transparent Region, as shown in fig. 8) of a security document (aforementioned identification document).
	Regarding claim 14, Thurailingam anticipates a method for making (written abstract) a security device (e.g. security device reading “MAR 86”, shown in figs. 3-4 and 8, as discussed at para. 27-28 and 34) for a security document (e.g. identification document shown in figs. 1-2 and discussed at para. 25-26) comprising at least two (para. 35 and fig. 9) interlaced (para. 8) laser engraved (para. 8) images (e.g. images b1, b2 and b3, as shown in fig. 9 and discussed at para. 35) forming an angle dependent parallax effect (written abstract and para. 8 and 40) wherein first image and second images (e.g. any two of b1-b3, selected as desired) are laser engraved (para. 35) on (fig. 8) a substrate (e.g. security document card construction shown in fig. 8 and discussed at para. 18 and 34) of the security document (aforementioned identification document), and the5CAS-110 security device (aforementioned security device reading “MAR 86”) comprises a colour image (per para. 43, the aforementioned laser engraved images may be produced in green, blue and red tones) on or within (fig. 8) the at least one non-laser-engravable layer (e.g. 300um NLE layer shown in fig. 8) situated between (fig. 8) laser engravable layers (e.g. immediately overlying and underlying 100um LE layers shown in fig. 8).
	Regarding claim 15, Thurailingam anticipates a method for making (written abstract) a security device (e.g. security device reading “MAR 86”, shown in figs. 3-4 and 8, as discussed at para. 27-28 and 34) for a security document (e.g. identification document shown in figs. 1-2 and discussed at para. 25-26) comprising at least two (para. 35 and fig. 9) interlaced (para. 8) laser engraved (para. 8) images (e.g. images b1, b2 and b3, as shown in fig. 9 and discussed at para. 35) forming an angle dependent parallax effect (written abstract and para. 8 and 40) wherein first image and second images (e.g. any two of b1-b3, selected as desired) are laser engraved (para. 35) on (fig. 8) a substrate (e.g. security document card construction shown in fig. 8 and discussed at para. 18 and 34) of the security document (aforementioned identification document), and the substrate (aforementioned security document card construction) comprises a diffraction grating (e.g. 300um NLE layer shown in fig. 8; note that a similar layer discussed at para. 29 is described as being capable of yielding a Moiré effect; also note that Moiré effect can be diffractive) between (fig. 8) laser engravable layers (e.g. immediately overlying and underlying 100um LE layers shown in fig. 8).
	Regarding claim 16, Thurailingam anticipates a security document (aforementioned identification document) comprising a security device (aforementioned security device reading “MAR 86”) according to claim 1 (see the treatment of claim 1, supra).
	Regarding claim 17, Thurailingam anticipates a security document (aforementioned identification document) comprising a security device (aforementioned security device reading “MAR 86”) made by the method of claim 14 (see the treatment of claim 14, supra).
	Regarding claim 18, Thurailingam discloses a security document (aforementioned identification document) comprising a security device (aforementioned security device reading “MAR 86”) made by the method of claim 15 (see the treatment of claim 15, supra).
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 3, 5-6 and 8 are rejected under 35 U.S.C. 103 as being unpatentable over Thurailingam.
Regarding claim 3, Thurailingam discloses a security device as claimed in claim 1, but does not disclose wherein the first image (b1) is engraved on a front surface (e.g. face side, as shown in fig. 8) of the substrate (aforementioned security document card construction shown in fig. 8) and the second image (b2) is engraved on a back surface (e.g. back side, as shown in fig. 8) of the substrate (aforementioned security document card construction shown in fig. 8).
However, a supplemental embodiment of Thurailingam teaches the concept of providing a first image (e.g. image a1, as shown in fig. 6) engraved (para. 30) on a front surface (e.g. face side, as shown in fig. 5) of a substrate (e.g. security document card construction shown in fig. 5) and a second image (e.g. image a2, as shown in fig. 6) is engraved (para. 30) on a back surface (e.g. back side, as shown in fig. 5) of the substrate (aforementioned security document card construction shown in fig. 5).
Accordingly, it would have been obvious to a person of ordinary skill in the art before the effective filing date to apply the Thurailingam fig. 5 teachings to the Transparent Region of Thurailingam’s security document card construction shown in fig. 8, in order to provide the benefit of yielding a resultant more sophisticated identification card assembly that is less easily counterfeited.
	Regarding claim 5, Thurailingam discloses a security device as claimed in claim 1, but does not disclose wherein the colour image (aforementioned laser engraved images produced in green, blue and red tones) is a passive colour image or an absorptive colour image.
However, it has been held that “[w]here the printed matter is not functionally related to the substrate, the printed matter will not distinguish the invention from the prior art in terms of patentability.” See In re Gulack, 703 F.2d 1381, 1385-86, 217 USPQ 401,404 (Fed. Cir. 1983).  In this case, the selection of passive or absorptive nature would simply present images as desired.
	Accordingly, it would have been obvious to a person of ordinary skill in the art before the effective filing date to provide passive or absorptive colored images as desired, in order to provide the benefit of presenting resultant aesthetic optical effects as desired.
	Regarding claim 6, Thurailingam discloses a security device as claimed in claim 1, but does not disclose wherein the colour image (aforementioned laser engraved images produced in green, blue and red tones) is an active colour image or an emissive colour image.
However, it has been held that “[w]here the printed matter is not functionally related to the substrate, the printed matter will not distinguish the invention from the prior art in terms of patentability.” See In re Gulack, 703 F.2d 1381, 1385-86, 217 USPQ 401,404 (Fed. Cir. 1983).  In this case, the selection of an active or emissive nature would simply present images as desired.
	Accordingly, it would have been obvious to a person of ordinary skill in the art before the effective filing date to provide active or emissive colored images as desired, in order to provide the benefit of presenting resultant aesthetic optical effects as desired.
Regarding claim 8, Thurailingam discloses a security device as claimed in claim 7, but does not disclose wherein the first image (b1) is engraved on a front surface (e.g. face side, as shown in fig. 8) of the substrate (aforementioned security document card construction shown in fig. 8) and the second image (b2) is engraved on a back surface (e.g. back side, as shown in fig. 8) of the substrate (aforementioned security document card construction shown in fig. 8).
However, a supplemental embodiment of Thurailingam teaches the concept of providing a first image (e.g. image a1, as shown in fig. 6) engraved (para. 30) on a front surface (e.g. face side, as shown in fig. 5) of a substrate (e.g. security document card construction shown in fig. 5) and a second image (e.g. image a2, as shown in fig. 6) is engraved (para. 30) on a back surface (e.g. back side, as shown in fig. 5) of the substrate (aforementioned security document card construction shown in fig. 5).
	For the reasons set forth in the rejection of claim 3, supra, it would have been obvious to apply the Thurailingam fig. 5 teachings to the Transparent Region of Thurailingam’s security document card construction shown in fig. 8.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JUSTIN V LEWIS whose telephone number is (571)270-5052. The examiner can normally be reached M-F 7:30AM-5:00PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Daniel J. Troy can be reached on (571) 270-3742. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/JUSTIN V LEWIS/Primary Examiner, Art Unit 3637